 

LightPath Technologies, Inc. 8-K [lpth-8k_122017.htm] 

Exhibit 10.1

FIRST AMENDMENT
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This First Amendment to Second Amended and Restated Loan and Security Agreement
is entered into as of December 20, 2017 (the “Amendment”), by and between
AVIDBANK (“Bank”), and LIGHTPATH TECHNOLOGIES, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Second Amended and Restated Loan
and Security Agreement dated as of December 21, 2016 and as amended from time to
time (the “Agreement”). The parties desire to amend the Agreement in accordance
with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1.       

Borrower acknowledges that there is an existing and uncured Event of Default
arising from Borrower’s failure to comply with Section 6.8(b) of the Agreement
with respect to the aggregate amount maintained in accounts outside of Bank with
foreign financial institutions in Latvia exceeding $500,000 (the “Covenant
Default”). Subject to the conditions contained herein and performance by
Borrower of all of the terms of the Agreement after the date hereof, Bank waives
the Covenant Default. Bank does not waive Borrower’s obligations under such
section after the date hereof and as amended hereby, and Bank does not waive any
other failure by Borrower to perform its Obligations under the Loan Documents.

2.       

The following definition in Section 1.1 of the Agreement is amended in its
entirety to read as follows:

“Revolving Maturity Date” means March 21, 2018.

3.       

Clause (c) of the definition of Permitted Indebtedness in Section 1.1 of the
Agreement is amended and restated in its entirety to read as follows:

(c)       

Indebtedness secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided (i) such Indebtedness does not exceed the lesser of
the cost or fair market value of the equipment financed with such Indebtedness
and (ii) such Indebtedness (excluding such Indebtedness in favor of Bank) does
not exceed $800,000 in the aggregate at any given time;

4.       

Section 6.8(b) of the Agreement is amended and restated in its entirety to read
as follows:

(b)       

Foreign. Borrowers and its Subsidiaries (including Target’s and Parent’s foreign
Subsidiaries) may maintain accounts outside of Bank with foreign financial
institutions without being subject to any account control agreement as long as
the aggregate amount maintained in all such accounts does not exceed $1,000,000
at any time on and after March 31, 2018, provided however that the Chinese
Subsidiary may maintain accounts with foreign financial institutions that are
not subject to an account control agreement or the dollar limitation set forth
in the foregoing clause as long as such accounts (and the balances in such
accounts) are consistent with past practices and in the ordinary course of
business.

 

 

 

5.       

Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

6.       

Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

7.       

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof. Notwithstanding the
foregoing, Borrower shall deliver all original signed documents no later than
ten (10) Business Days following the date of execution.

8.       

As a condition to the effectiveness of this Amendment, Bank shall have received,
in form and substance satisfactory to Bank, the following:

(a)       

this Amendment, duly executed by Borrower;

(b)       

payment of a pro-rated facility fee in the amount of $1,251 plus an amount equal
to all Bank Expenses incurred through the date of this Amendment; and

(c)       

such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[signature page follows]

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

  LIGHTPATH TECHNOLOGIES, INC.         By:   /s/ J. James Gaynor         Name:
J. James Gaynor         Title: President & Chief Executive Officer

 

  AVIDBANK         By:   /s/ Stephen Chen         Name: Stephen Chen        
Title: Assistant Vice President

 

 

 

